DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 14-21 and 23-33 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 14-21 and 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biffi et al.
	The claims are drawn to a method for treating and/or preventing and/or reducing symptoms associated with diverticulosis or diverticular diseases, the method comprising administering to a patient in need thereof a probiotic composition comprising Lactobacillus paracasei DG alone or in combination with bacteria, yeast, and/or further microorganisms, wherein said bacteria belong to at least one genus each genus selected from Lactobacillus, Bifidobacterium, Bacillus, Propionibacterium, Streptococcus, Lactococcus, Aerococcus, Enterococcus, and combinations thereof.
	Biffii et al (WO 2015/033305) disclose a further aspect of the present invention relates to the medical use of the composition comprising microorganisms, preferably at least one bacterium of the genus Lactobacillus species paracasei for the treatment and/or prevention of an intestinal butyrate and or succinate dependent pathological condition.  (See page 6, lines 4-16, claims 3-5, page 16).  Biffi et al further disclose in the context of the present invention, intestinal butyrate and/or succinate dependent pathological conditions mean a pathological condition that is sensitive to treatment with butyric acid and/or salts thereof and/or treatment with succinic acid and/or salts thereof.  Examples of said pathologies are: diarrhea, intestinal inflammation, ulcerative colitis, gastric atrophy, intestinal diverticula, stenosis, obstructions and diabetic neuropathy.  In a particularly preferred embodiment of the present invention, the composition comprises the bacterial strain Lactobacillus paracasei DG.  Biffi et al further disclose of the composition containing 20 billion CFU, tablets and addition to food.  (See page 7).
	Accordingly, Biffi et al clearly disclose a method of treating or reducing the symptoms of a diverticular disease (intestinal diverticula) comprising administering a probiotic composition comprising Lactobacillus paracasei DG alone.	


Claims 23-26 are objected to for depending upon a rejected base claim, however, claims 23-26 appear to be free of the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 8, 2022